Exhibit 99.1 Employers Holdings, Inc. Investor Presentation June, 1 Overview Business ·Specialty provider of workers’ compensationinsurance ·Coverage required by statute ШMedical, temporary/permanent indemnity, death Geographic ·30 states with concentrations in CA, FL, WI and NV ШUnique markets by state and area Customers ·Small “main street” businesses ШSmall business accounts for over 70% of new jobs ·Low-to-medium hazard exposure industries ШTop classes include restaurants, physicians, dentists,clerical, retail stores ·Distribution through agents and strategic partners $45 billionper yearindustry(2008, A.M. Best) Highlyfocusedbusinessmodel Operate in74% of totalmarket(2008, A.M. Best) 2 Key
